DETAILED ACTION
This action is in response to communications filed on August 23rd, 2021.
Claims 1, 4, 6-7, 9, 12, 14-15, 17-25 are hereby allowed.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23rd, 2021 was filed after the mailing date of the Notice of Allowance on August 18th, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 16-31 of their response filed on July 14th, 2021 are persuasive.  The claims as amended are not taught by the prior art of record, the combination of Suzuki and Whitney.  Specifically, metadata transmitted from an on-premise device to a remote server describes file contents within a file system directory within the on-premise device.
Upon further search and consideration in the technology area of the execution of an application software iteration on a remote server through network based access to an on-premise device, no prior art was identified as teaching a remote application environment instance corresponding to a remote application iteration, wherein the remote application environment instance does not include all data objects stored within the local instance of an application environments stored on the on-premise.  And where metadata transmitted from an on-premise device to a remote server describes file contents .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pappas		Pat. Pub.	2012/0072898
Huang		Pat. Pub.	2012/0084333
Shah		Pat. Pub.	2015/0088942
Bradshaw	Pat. Pub.	2015/0193514
Melahn		Pat. Pub.	2015/0278323
Ancin		Patent no.	9,251,114
Jain		Pat. Pub.	2016/0124665
Simonetti	Pat. Pub.	2016/0350326
Bagal		Pat. Pub.	2017/0115980
Dornemann	Pat. Pub.	2017/0168903
Spillane		Pat. Pub.	2017/0264684
Goldfarb	Pat. Pub.	2017/0364699
Yu		Pat. Pub.	2018/0300367
Lai		Pat. Pub.	2019/0205411
Chen		Pat. Pub.	2019/0266258
Mohamad	Pat. Pub.	2020/0007530
Puvvada	Pat. Pub.	2021/0132811

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8/30/21
/BLAKE J RUBIN/Examiner, Art Unit 2457